Citation Nr: 1032200	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  05-32 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back strain with decreased range of motion.

2.  Entitlement to a rating in excess of 10 percent for bilateral 
pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 
1986 and from June 1993 to November 1993.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in North Little Rock, 
Arkansas.

Further, the issue of service connection for the left 
shoulder has been raised by the record (statement received 
April 2010), but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

This case was remanded by the Board in October 2008 for further 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the VA treatment records added to the record, in 
compliance with the Board's previous remand, finds a reference to 
the Veteran having received medical treatment at two other VA 
medical facilities, specifically at Shreveport, Louisiana, and 
Little Rock, Arkansas.  As the added records from San Antonio end 
abruptly in September 2008, any addition records of recent 
treatment of the Veteran must be obtained and added to the 
record.

As well, after the 30 days had passed to respond to the March 
2010 supplemental statement of the case, the Veteran mailed 
directly to the Board a statement and patient copies of March and 
April 2010 VA treatment reports.  He did not include a waiver of 
RO review; therefore this material must also be considered along 
with any additional evidence.    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA any outpatient treatment 
records, pertaining to the Veteran's feet and 
back including any orthopedic or prosthetics 
evaluations, from the San Antonio, Texas, OPC 
for the period from September 2008 to the 
present.  Document any negative replies for 
the record.

2.  Obtain VA outpatient treatment records, 
pertaining to the Veteran's feet and low 
back, from the Shreveport, Louisiana, medical 
facility, for the period from August 2003 to 
the present.

3.  Obtain VA outpatient treatment records, 
pertaining to the Veteran's feet and low 
back, from the Little Rock, Arkansas, VA 
medical facility for the period from August 
2003 to the present.

4.  The RO should then review all the 
evidence added since the last March 2010 
supplemental statement of the case and 
readjudicate the claims on appeal.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The case 
should then be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


